IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 10-0887
                                         444444444444


                              WENDELL REEDER, PETITIONER,
                                                 v.


   WOOD COUNTY ENERGY, LLC, WOOD COUNTY OIL & GAS, LTD., NELSON
 OPERATING, INC., DEKRFOUR, INC., BOBBY NOBLE, EXZENA OIL CORPORATION,
               DAVID FRY, AND PATRICIA FRY, RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE TWELFTH DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                            SUPPLEMENTAL PER CURIAM
                        ON MOTION FOR REHEARING OF CAUSE


       In their motion for rehearing, respondents contend that this Court’s judgment improperly

reversed portions of the trial court’s judgment that petitioner did not challenge and we did not

address. We agree. For the reasons explained in our opinion issued August 31, 2012, the trial court

erred in entering judgment for respondents on their claims governed by the joint operating

agreement. But petitioner did not challenge the portion of the judgment awarding $7,500 plus $7,500

in associated attorney’s fees to Patricia Fry or the portion granting declaratory relief and awarding

$55,000 in associated attorney’s fees to respondents. We therefore grant the motion for rehearing,

withdraw our judgment dated August 31, 2012, and issue a new judgment that affirms those portions
of the trial court’s judgment and reverses and renders a take-nothing judgment on the remaining

claims.



OPINION DELIVERED: March 29, 2013




                                              2